Citation Nr: 1027977	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for a service-
connected scar on the left forearm.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The service-connected scar on the left forearm is tender and 
painful.  


CONCLUSION OF LAW

The criteria for assignment of a 10 percent disability 
evaluation, but no more, for the service-connected scar on the 
left forearm, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 
4.14, 4.118, Diagnostic Code 7804 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the claim for an initial compensable evaluation for 
the service-connected left forearm scar is a "downstream" issue 
in that it arose from the initial grant of service connection.  
Prior to the May 2008 rating decision, the RO issued a letter in 
October 2007 that advised the Veteran of the evidence necessary 
to substantiate his claim for service connection and of his and 
VA's respective obligations with regard to obtaining evidence.

For initial rating claims, where, as here, service connection has 
been granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a claim 
for service connection has been substantiated, the filing of a 
notice of disagreement with the rating of the disability does not 
trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. 
at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The October 2007 letter provided information regarding how VA 
assigns disability ratings and effective dates.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This duty includes assisting with 
procuring relevant records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The claims file contains VA clinical records and reports of VA 
examinations as well as the Veteran's service treatment records.  
The Veteran has not identified additional private or VA records 
that need to be obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with an appropriate VA examination in 
November 2008.  There is no objective evidence indicating that 
there has been a material change in the severity of the service-
connected left forearm scar since the Veteran was last examined 
in 2008.  38 C.F.R. § 3.327(a) (2009).  Furthermore, the Board 
finds that the VA examination report is adequate to accurately 
adjudicate the claim.  The examiner recorded the Veteran's 
subjective complaints and performed a physical examination of the 
service-connected disability which included a description of the 
symptomatology associated with the service-connected disability.  
This description is sufficient upon which to apply the pertinent 
diagnostic codes which evaluate scars.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations or opinions concerning the issue on appeal has been 
met.  38 C.F.R. § 3.159(c) (4).   

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Analysis

In September 2007, the Veteran submitted a claim of entitlement, 
in part, for a scar on the left forearm which he reported was the 
result of a mortar explosion.  In May 2008, the RO granted 
service connection for a left forearm scar and assigned a 
non-compensable evaluation, effective from the date of receipt of 
the claim in September 2007.  The Veteran has disagreed with the 
initial disability evaluation assigned for the service-connected 
left forearm scar.  Service connection was denied for a left arm 
bulge in April 2009 and the Veteran did not appeal that decision.

The only medical evidence which addresses the left forearm scar 
is the report of a VA examination which was conducted in November 
2008.  The Veteran reported that he had a scar on the left 
forearm.  Physical examination revealed a soft tissue growth on 
the left forearm which was about three inches below the elbow on 
the lateral aspect of the left forearm, which was circular in 
shape, two inches in diameter and raised about 1.25 inches.  The 
growth was very hard.  The Veteran reported that the growth on 
his forearm was in the area of his service-connected scar.  The 
examiner found that he was unable to locate a scar due to the 
growth on the arm.  It was tender to palpation.  Functional 
frequent loss of skin over the scar was not noted and there was 
no limitation of function of any part.  The scar did not cause 
any joint limitation.  X-rays were performed which failed to 
document any foreign bodies in the arm.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of this appeal, the criteria for evaluating 
disabilities of the skin were revised, effective October 23, 
2008.  The new rating criteria for evaluation of scars are 
applicable only to claims received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54708 (September  23, 2008).  The 
Veteran's date of claim was in September 2007.  As a result the 
regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are 
in effect.  

Prior to October 23, 2008, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 applied to disfigurement of the head, face and neck.  
An increased rating is not warranted under this Diagnostic Code 
as the Veteran's scar is on his left forearm.  

Diagnostic Code 7801 applied to scars other than the head face or 
neck that were deep or that caused limited motion; for a 10 
percent rating under this code the area had to exceed 6 square 
inches or 39 square centimeters.  A deep scar is defined as one 
associated with underlying tissue damage.  38 C.F.R. § 4.118.  An 
increased rating is not warranted under this Diagnostic Code as 
physical examination conducted at the time of the November 2008 
VA examination did not indicate that there was any tissue loss.  
No other pertinent symptomatology was reported at the time of the 
examination.  The Board finds the service-connected left forearm 
scar is not a deep scar.  

Diagnostic Code 7803 applies to scars that are superficial and 
unstable.  Note (1) explains that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  Note (2) defines a superficial scar as a scar that is 
not associated with soft tissue damage.  This definition is 
essentially the same for Diagnostic Codes 7802 and 7804 except 
these codes specify "underlying soft tissue damage."  Id.  An 
increased rating is not warranted under Diagnostic Code 7803 as 
there is no evidence of record indicating that the service-
connected scar is unstable.  Physical examination in November 
2008 did not indicate there was ulceration of the scar and no 
other pertinent symptomatology was reported.  

Diagnostic Code 7802 applies when four requirements are met.  The 
scar or scars must be 1) on a part of the body other than the 
head, face or neck; 2) must be superficial; 3) must be nonlinear; 
and must cover an area of 144 square inches or 929 square 
centimeters or greater.  If the criteria are met, a 10 percent 
rating is warranted.  Id.  While the service-connected left 
forearm scar meets the criteria set out under 1-3 above, physical 
examination at the time of the November 2008 VA examination 
failed to find evidence of a scar.  The examiner specifically 
noted that he was unable to see the scar because of the growth on 
the arm.  The Board finds this symptomatology does not warrant a 
compensable evaluation under Diagnostic Code 7802.  The Board 
further notes, however, that the examiner did not indicate that a 
scar had never been present on the left forearm, just that the 
growth prevented viewing the scar.  The Board notes the Veteran 
is a combat Veteran and is competent to report both that he was 
wounded in the arm by a mortar explosion and also is competent to 
report on the location of the initial wound.  See 38 C.F.R. 
§ 1154; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The fact that the left arm scar was subsequent obscured by the 
growth on the left arm, does not negate the fact that there was, 
at one time, a scar on the left forearm.  

Diagnostic Code 7804 provides for a 10 percent evaluation when a 
scar is superficial and painful upon examination.  The Board 
finds that an increased rating to 10 percent for the left forearm 
scar, but no more, is warranted when the disability is evaluated 
under Diagnostic Code 7804.  The examiner who conducted the 
November 2008 VA scars examination noted tenderness to palpation 
of the left forearm.  The examiner did not differentiate as to 
whether the tenderness was present in the underlying left forearm 
bulge or in the service-connected scar on the left forearm.  
Therefore, based on the benefit of the doubt, the Board finds 
that the tenderness noted at the time of the November 2008 VA 
examination is to be attributed to the service-connected left 
forearm scar.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board 
finds no reason to question the veracity of the symptomatology 
reported by the Veteran.  Based on the above, the Board finds the 
symptomatology associated with the service-connected left forearm 
scar more nearly approximates a 10 percent evaluation under 
Diagnostic Code 7804 during the entire appeal period.  A 10 
percent evaluation is the schedular maximum under this Diagnostic 
Code.  A staged rating is not warranted, as the severity of the 
disability has not varied during the appeal period.

Diagnostic Code 7805 states that other scars should be rated on 
limitation of function of the affected part.  Id.  In the current 
case, there is no evidence of record indicating that the service-
connected left forearm scar is productive of any limitation of 
motion of any body part.  An increased rating is not warranted 
under this Diagnostic Code.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
forearm scar is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's scar with the 
established criteria found in the rating schedule for evaluation 
of scars shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology i.e. a tender scar.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his left forearm scar.  In fact there is no 
evidence of record indicating that the Veteran was ever 
hospitalized during the appeal period for a left forearm scar.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the left forearm scar 
markedly impacted his ability to perform his job.  The Veteran 
apparently has been employed during the entire appeal period and 
there is nothing to suggest that this employment is marginal or 
effected, in any way, by his service-connected left forearm scar.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected left forearm scar causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.




ORDER

Entitlement to a 10 percent disability evaluation for the 
service-connected scar on the left forearm is granted subject to 
the laws and regulations governing monetary awards.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


